Beasley, Judge.
On certiorari our decision affirming the trial court in Gordon v. State, 181 Ga. App. 391 (352 SE2d 582) (1986) was affirmed in part and reversed in part in Gordon v. State, 257 Ga. 335 (359 SE2d 634) (1987). Accordingly, our decision in Division 1 is vacated and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed in part and reversed in part.


Birdsong, C. J., Deen, P. J., McMurray, P. J., Banke, P. J., Carley, Sognier, Pope, and Benham, JJ., concur.

*492Decided January 6, 1988.
Robert J. Reed, Albert M. Pearson III, for appellant.
Robert E. Wilson, District Attorney, Michael J. Bowers, Attorney General, Harrison W. Kohler, Senior Assistant Attorney General, George P. Shingler, Assistant Attorney General, for appellee.